Citation Nr: 0001694	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  94-13 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for Raynaud's 
phenomenon of the hands.

3.  Entitlement to service connection for a right knee 
disability.

4.  Evaluation of left knee disability, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1991 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
RO that denied claims of entitlement to service connection 
for hearing loss, Raynaud's phenomenon of the hands, and a 
right knee disability.  The RO also granted a claim of 
entitlement to service connection for a left knee disability 
and assigned a noncompensable evaluation, effective from the 
day following the veteran's separation from service.  The 
veteran was notified of these denials by a letter in 
November 1993.  By rating action of July 1994, the RO 
increased the rating for left knee disability from zero to 
30 percent, effective from the day following the veteran's 
separation from service.  In May 1999, the veteran failed to 
appear at a scheduled hearing before a traveling member of 
the Board.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.

(The issue of an evaluation of service-connected left knee 
disability will be addressed in the REMAND that follows the 
decision below.)


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran currently has a hearing loss disability by 
VA standards.


2.  No competent medical evidence has been presented to show 
that the veteran currently has Raynaud's phenomenon of the 
hands; Raynaud's disease was not shown within a year of the 
veteran's separation from service.

3.  No competent medical evidence has been presented to show 
that the veteran currently has a right knee disability.


CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.385 (1999).

2.  The claim of service connection for Raynaud's phenomenon 
of the hands is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.07, 
3.309 (1999).

3.  The claim of service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic 

disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).  If a reasonable doubt arises regarding 
service origin, or any other point, it should be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.102 (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  

There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

Hearing Loss

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The veteran claims that his hearing loss had its onset during 
service.  Nevertheless, in the present case, the Board finds 
that the veteran's claim of service connection for hearing 
loss is not well grounded.  No competent medical evidence has 
been presented to show that he currently has a hearing loss 
disability as defined by VA standards.  

The veteran's service records indicate that his military 
occupational specialty was a carpentry and masonry 
specialist.  His service medical records include a March 1991 
pre-enlistment examination, when audiometry revealed puretone 
thresholds of 5, 5, 5, 5, and 0 decibels in the left ear at 
500, 1000, 2000, 3000, and 4000 Hz, respectively, and 5, 5, 
5, 15, and 5 decibels in the right ear at 500, 1000, 2000, 
3000, and 4000 Hz, respectively.  A September 1992 Medical 
Evaluation Board (MEB) examination report shows that 
audiometry revealed puretone thresholds of 25, 25, 25, 20, 
and 10 decibels in the left ear and 25, 20, 15, 20, and 20 
decibels in the right ear at 500, 1000, 2000, 3000, and 4000 
Hz, respectively.


The Court has held that hearing impairment is deemed present 
when an auditory threshold is greater than 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Nevertheless, 
the Board notes that, although increased thresholds in the 
veteran's ears were noted in service in September 1992, this 
examination report does not show that the veteran met the 
criteria set forth in 38 C.F.R. § 3.385, i.e., he did not 
have either left or right ear hearing loss disability by VA 
standards.  

The Board has taken into consideration the veteran's written 
statements regarding his hearing loss problems, but no 
current finding of hearing loss as set forth in 38 C.F.R. 
§ 3.385 has been provided by one competent to do so.  In 
short, while the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since military service, he has not been shown 
competent to conclude that he has hearing loss disability by 
VA standards.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 494-95.  Consequently, absent the presentation 
of competent medical evidence of current disability, the 
veteran's claim may not be considered well grounded and must 
be denied. 

Raynaud's Phenomenon

The veteran contends that he has Raynaud's phenomenon of the 
hands which had its onset in service.  Raynaud's disease is 
considered "chronic" within the meaning of 38 C.F.R. 
§ 3.307 (1999).  Consequently, if such disability is 
manifested to a compensable degree within a year of the 
veteran's separation from service, a presumption of service 
incurrence or aggravation applies.  38 C.F.R. §§ 3.307, 3.309 
(1999).

In the present case, the veteran's service medical records 
show that, in November 1992, the veteran was seen for 
complaints of his hands turning "blue/cold/painful" when in 
the cold.  The assessment was questionable Raynaud's of the 
hands.  The remaining records are negative for any complaints 
of, treatment for, or diagnosis of Raynaud's phenomenon.  Two 
months after discharge from 

service, at a January 1993 VA examination, the veteran 
reported that, during service, he had found that significant 
coolness affected the circulation distally in his limbs by 
producing a bluish discoloration of the fingertips, hand, 
nose, and ears.  Examination of the skin disclosed no 
abnormalities.  Temperature and color of the skin, especially 
the hands on examination, revealed no abnormalities.  Skin 
color and temperature to touch were normal.  The diagnoses 
included no apparent evidence of disease of the arteries or 
veins.  Subsequent VA examinations conducted in May 1994, 
July 1997, and June 1999, did not contain a diagnosis of 
Raynaud's phenomenon.

The Board has taken into consideration the veteran's 
statements regarding his problems with Raynaud's phenomenon, 
but no current diagnosis has been provided by one competent 
to do so.  In short, while the veteran is competent to 
provide information regarding the symptoms he currently 
experiences and has experienced since military service, he 
has not been shown competent to provide a medical diagnosis 
regarding current Raynaud's phenomenon.  Layno, 6 Vet. App. 
at 470; Grottveit, 5 Vet. App. at 92-93; Espiritu, 
2 Vet. App. at 494-95.  Consequently, absent the presentation 
of competent medical evidence of current disability, the 
veteran's claim may not be considered well grounded and must 
be denied.  Additionally, there is no basis in the evidence 
for finding that the veteran had Raynaud's disease during the 
one-year presumptive period following his separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Right Knee

The veteran claims that his right knee disability had its 
onset in service.  In the present case, the Board finds that 
the veteran's claim of service connection for a right knee 
disability is not well grounded.  No competent medical 
evidence has been presented to show that he currently has 
such a disorder.  His service medical records show that, in 
June 1991, he had received treatment for complaints of 
bilateral knee pain.  The assessment was tendinitis of both 
knees.  However, subsequently prepared service medical 
records, including a September 1992 MEB examination report, 
are negative for any reference to a right knee disability.  
Moreover, two 

months after discharge from service, there was no medical 
evidence of the claimed disorder shown on VA examination 
conducted in January 1993.  X-rays of the right knee were 
normal.  Subsequently conducted VA examinations (May 1994, 
July 1997, and June 1999) likewise do not contain a diagnosis 
of a right knee disability.

The Board has taken into consideration the veteran's 
statements regarding his continued problems with his right 
knee, but no current diagnosis has been provided by one 
competent to do so.  In short, while the veteran is competent 
to provide information regarding the symptoms he currently 
experiences and has experienced since military service, he 
has not been shown competent to provide a medical diagnosis 
regarding any right knee disability.  Layno, 6 Vet. App. at 
470; Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. App. 
at 494-95.  Consequently, absent the presentation of 
competent medical evidence of current disability, the 
veteran's claim may not be considered well grounded and must 
be denied.  

The Board also notes that it has been contended on the 
appellant's behalf that the Board should determine whether 
the RO complied with M21-1, Part III,  1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI,  2.10(f) (Change 48) 
(Aug. 5, 1996).  The provisions of M21-1 Part VI,  2.10(f) 
provide that "the duty to assist will prevail while 
development is undertaken."  A careful reading of this 
provision clearly shows the initiation of this 
"development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Epps, supra.  Consequently, development is 
undertaken pursuant to M21-1 Part VI,  2.10(f) only after 
the appellant has presented a well-grounded claim.  As the 
appellant has not done so here, M21-1 Part VI,  2.10(f) is 
not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 

8 Vet. App. 459, 465 (1996).  In contrast to the evidentiary 
development referred to in 38 U.S.C.A. § 5107(a), the 
provisions of M21-1, Part III,  1.03(a) refer to development 
of the claim.  The requirement to fully develop a claim - as 
compared to development of the evidence underlying the claim 
- merely demands that VA ensure that the appellant has not 
filed a defective or incomplete application.  See 38 U.S.C.A. 
§ 5103 (West 1991); Robinette, 8 Vet. App. at 78.  See 
38 C.F.R. §§ 3.1(p), 3.160(a) (defining a claim as an 
application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit, supra, in which the Court stated that, 
"[i]f the claim is not well grounded, the claimant cannot 
invoke the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] 
in the [evidentiary] development of the claim."  Grottveit, 
5 Vet. App. at 93, citing 38 U.S.C.A. § 5107(a).  Therefore, 
until an appellant has submitted a well-grounded claim, VA is 
under no duty to assist the appellant in establishing the 
evidentiary elements of his claim.  Morton v. West, 12 Vet. 
App. 477 (1999).  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears merely to reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
appellant's application is incomplete, or that he is aware of 
evidence which would render any of his service connection 
claims well grounded, the Board finds that the RO complied 
with 38 U.S.C.A. § 5103 and  1.03(a).



ORDER

Service connection for hearing loss is denied.

Service connection for Raynaud's phenomenon of the hands is 
denied.

Service connection for a right knee disability is denied.


REMAND

As for the veteran's claim for a higher evaluation for a left 
knee disability, the Board finds that, given the veteran's 
recently made argument that he experiences pain in his left 
knee, and that he experiences a greater functional loss upon 
prolonged use of his left knee, which in turn affects his 
ability to retain employment, further evidentiary development 
is required.  This is so because the available medical 
evidence does not contain information relating to application 
of 38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has held that, 
when evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has 
indicated that these determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  DeLuca, supra.

A VA examination was conducted in June 1999; however, it does 
not appear that the examiner undertook a sufficient DeLuca-
type assessment.  The full extent of impairment, especially 
with repeated or prolonged use, is not clear from the report 
of that examination.  Therefore, a remand is required for a 
new examination.  


In addition, the Board notes that, although the veteran's 
left knee has been rated only under Diagnostic Code 5257, it 
appears that the basis of the rating was the veteran's 
limitation of extension.  Apparently, the RO had conceded 
that limitation of extension is a symptom of the veteran's 
service-connected left knee disability, warranting a 30 
percent rating.   Consequently, the RO should consider 
whether the veteran is entitled to a separate rating.  See 
VAOPGCPREC 23-97 (July 24, 1997).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
his left knee that has not already been 
made part of the record.  The RO should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).

2.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner for review.  
The examiner should make all findings 
necessary to determine the current 
severity of the left knee debility.  See 
DeLuca, supra.  Any indicated studies 
should be accomplished.  The examiner 
should describe any recurrent subluxation 
or lateral instability in terms of 
"slight," "moderate," or "severe" 
disability.  The examiner should record 
the range of motion observed on clinical 
evaluation.  Any pain with motion should 
be noted.  The examiner should indicate 
whether the left knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to 

additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If these determinations 
cannot be made, the examiner should so 
indicate and explain why this cannot be 
done.  If the veteran is examined at a 
point of maximum debility, this should be 
noted.  The examiner should also explain 
whether there is adequate pathology 
demonstrated to support each of the 
veteran's functional losses.  The 
rationale for the examiner's opinions 
should be explained in detail.

3.  Following completion of the 
foregoing, the RO should review the 
evidence.  (Consideration should be given 
to whether separate ratings ought to be 
assigned for the left knee.  VAOPGCPREC 
23-97.)  Then, the RO should re-
adjudicate the claim and consider whether 
a "staged" rating is appropriate.  
Fenderson, 12 Vet. App. at 119.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the veteran does not appear 
for the examination, the SSOC should 
include reference to the provisions of 
38 C.F.R. § 3.655 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



